Dismiss and Opinion Filed January 28, 2014




                                         S   In The
                                Court of Appeals
                         Fifth District of Texas at Dallas
                                      No. 05-13-00982-CV

                           NAZARIO RODRIGUEZ, Appellant
                                       V.
                        BAYVIEW LOAN SERVICES, LLC, Appellee

                        On Appeal from the County Court at Law No. 3
                                    Dallas County, Texas
                            Trial Court Cause No. CC-13-02207-C

                             MEMORANDUM OPINION
                          Before Justices Moseley, Bridges, and Evans
                                  Opinion by Justice Bridges
          The clerk’s record in this case is overdue. By letter dated December 13, 2013, we

informed appellant that the County Clerk had notified the Court that the clerk’s record had not

been filed because appellant had not paid for or made arrangements to pay for the clerk’s record.

We directed appellant to file written verification that he had paid for or made arrangements to

pay for the clerk’s record or that he had been found entitled to proceed without payment of costs.

We cautioned appellant that if he did not file the required documentation within ten days, we

might dismiss the appeal without further notice. To date, appellant has not provided the required

documentation or otherwise corresponded with the Court regarding the status of the clerk’s

record.
Accordingly, we dismiss this appeal. See TEX. R. APP. P. 37.3(b).



130982F.P05




                                            /David L. Bridges/
                                            DAVID L. BRIDGES
                                            JUSTICE




                                      –2–
                                     S
                             Court of Appeals
                      Fifth District of Texas at Dallas
                                    JUDGMENT

NAZARIO RODRIGUEZ, Appellant                    On Appeal from the County Court at Law
                                                No. 3, Dallas County, Texas
No. 05-13-00982-CV       V.                     Trial Court Cause No. CC-13-02207-C.
                                                Opinion delivered by Justice Bridges.
BAYVIEW LOAN SERVICES, LLC,                     Justices Moseley and Evans participating.
Appellee

        In accordance with this Court’s opinion of this date, this appeal is DISMISSED.
        It is ORDERED that appellee BAYVIEW LOAN SERVICES, LLC recover its costs of
this appeal from appellant NAZARIO RODRIGUEZ.


Judgment entered January 28, 2014




                                                /David L. Bridges/
                                                DAVID L. BRIDGES
                                                JUSTICE




                                          –3–